          Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                             PECOS DIVISION


CHRIS ROINESTAD and SHAWN                                                  PLAINTIFFS
DURHAM, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                  No. 4:21-cv-4


DIAMOND T SERVICES, INC.                                                   DEFENDANT


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Chris Roinestad and Shawn Durham (“Plaintiffs”),

each individually and on behalf of all others similarly situated, by and through

their attorney Josh Sanford of the Sanford Law Firm, PLLC, and for their Original

Complaint—Collective Action against Diamond T Services, Inc. (“Defendant”),

they state and allege as follows:

                       I.      JURISDICTION AND VENUE

       1.     Plaintiffs, each individually and on behalf of all others similarly

situated, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (“FLSA”), and applicable administrative rules and regulations for

declaratory judgment, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorneys’ fees as a result of

Defendant’s failure to pay Plaintiffs and all others similarly situated a proper

overtime compensation for all hours that Plaintiffs and all others similarly situated

worked.


                                       Page 1 of 10
                     Chris Roinestad, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                           Original Complaint—Collective Action
        Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 2 of 10




      2.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      3.     Defendant conducts business within the State of Texas, operating

and managing an oilfield equipment and construction company in Pecos County.

      4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

                                II.      THE PARTIES

      5.     Plaintiff Chris Roinestad (“Roinestad”) is an individual and a

resident of Mesa County, Colorado.

      6.     Plaintiff Shawn Durham (“Durham”) is an individual and a resident

of Silver Bow County, Montana.

      7.     Defendant is a foreign, for-profit corporation.

      8.     Defendant’s registered agent for service is National Registered

Agents, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

      9.     Defendant maintains a website at https://diamondtservices.com/.

                        III.     FACTUAL ALLEGATIONS

      10.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

      11.    Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

                                       Page 2 of 10
                     Chris Roinestad, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                           Original Complaint—Collective Action
         Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 3 of 10




work with goods or materials that have been moved in or produced for interstate

commerce, such as industrial matting and oilfield equipment.

        12.    Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

        13.    At all relevant times herein, Defendant was an “employer” of

Plaintiffs within the meaning of the FLSA.

        14.    Roinestad was employed by Defendant from November of 2016

until December of 2019.

        15.    Durham was employed by Defendant from October of 2016 until

February of 2020.

        16.    Defendant employed Plaintiffs as Field Supervisors.

        17.    Defendant also employed other Field Supervisors.

        18.    Defendant classified Plaintiffs and other Field Supervisors as

salaried employees, exempt from the overtime requirements of the FLSA.

        19.    At all times material herein, Plaintiffs and other Field Supervisors

have been entitled to the rights, protections and benefits provided under the

FLSA.

        20.    At all relevant times herein, Defendant directly hired Field

Supervisors to work at its facilities and/or to work remotely, paid them wages and

benefits, controlled their work schedules, duties, protocols, applications,




                                         Page 3 of 10
                       Chris Roinestad, et al. v. Diamond T Services, Inc.
                            U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                             Original Complaint—Collective Action
           Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 4 of 10




assignments and employment conditions, and kept at least some records

regarding their employment.

       21.     As Field Supervisors, Plaintiffs were primarily responsible for

reporting on location, completing paperwork, repairing equipment, helping to

deliver equipment, training other employees and reporting to management and

clients.

       22.     Other Field Supervisors had similar duties as Plaintiffs.

       23.     Plaintiffs and other Field Supervisors did not hire or fire any other

employee.

       24.     Plaintiffs and other Field Supervisors were not asked to provide

input as to which employees should be hired or fired.

       25.     Plaintiffs and other Field Supervisors did not exercise discretion or

independent judgment as to matters of significance.

       26.     Plaintiffs and other Field Supervisors sought input from their

superiors in lieu of making significant decisions on their own.

       27.     Plaintiffs regularly worked over forty hours in a one-week period.

       28.     Upon information and belief, other Field Supervisors also regularly

worked over forty hours in a one-week period.

       29.     Plaintiffs and other Field Supervisors were not paid overtime wages

for hours worked over forty per week.

       30.     At all relevant times herein, Defendant has deprived Plaintiffs and

other Field Supervisors of overtime compensation for all of the hours worked

over forty per week.

                                         Page 4 of 10
                       Chris Roinestad, et al. v. Diamond T Services, Inc.
                            U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                             Original Complaint—Collective Action
         Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 5 of 10




        31.   Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

        32.   At or around the time Roinestad’s employment with Defendant was

terminated, Roinestad signed a severance agreement which purported on its

face to pay all unpaid wage claims, and which also purported on its face to waive

all future wage claims.

        33.   The parties had no discussion at the time about any potential claim

for unpaid wages, and neither party specified an amount that was attributable to

wages.

        34.   As a matter of law, this purported waiver is invalid.

        35.   In the alternative, if all or part of the severance amount is found to

be payment for back wages, then Defendant is entitled to set off in that amount,

but is liable to Roinestad for unpaid wages above that amount.

              IV.    REPRESENTATIVE ACTION ALLEGATIONS

        36.   Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

        37.   Plaintiffs brings their claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as

similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

                                       Page 5 of 10
                     Chris Roinestad, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                           Original Complaint—Collective Action
        Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 6 of 10




       B.     Liquidated damages; and

       C.     The costs of this action, including attorney’s fees.

       46.    Plaintiffs propose the following class under the FLSA:

                      All Field Supervisors in the last three years.

       47.    In conformity with the requirements of FLSA Section 16(b), each

Plaintiff has filed or will soon file a written Consent to Join this lawsuit.

       48.    The relevant time period dates back three years from the date on

which Plaintiffs’ Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       49.    The proposed FLSA class members are similarly situated in that

they share these traits:

       A.     They worked more than 40 hours in at least some weeks;

       B.     They had substantially similar job duties, requirements, and pay

provisions;

       C.     They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA; and

       D.     They were subject to Defendant’s common policy of failing to pay

overtime wages for all hours worked over forty each week.

       50.    Plaintiffs are unable to state the exact number of the class but

believe that there are at least five other employees who worked as Field

Supervisors and were misclassified as salaried employees.




                                        Page 6 of 10
                      Chris Roinestad, et al. v. Diamond T Services, Inc.
                           U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                            Original Complaint—Collective Action
        Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 7 of 10




       51.    Defendant can readily identify the members of the Section 16(b)

class, which encompasses all salaried Field Supervisors.

       52.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiffs’ FLSA claim.

                       V.     FIRST CAUSE OF ACTION
                 (Individual Claims for Violation of the FLSA)

       53.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       54.    Plaintiffs assert this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all times relevant to this Complaint, Defendant has been

Plaintiffs’ “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       57.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up 40

each week and to pay 1.5x regular wages for all hours worked over 40 hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.
                                       Page 7 of 10
                     Chris Roinestad, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                           Original Complaint—Collective Action
            Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 8 of 10




           58.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiffs as exempt from the overtime requirements of the FLSA.

           59.   Despite the entitlement of Plaintiffs to overtime payments under the

FLSA, Defendant failed to pay Plaintiffs an overtime rate of 1.5x their regular rate

of pay for all hours worked over 40 in each week.

           60.   Defendant’s failure to pay Plaintiffs all overtime wages owed was

willful.

           61.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint.

                        VI.   SECOND CAUSE OF ACTION
                 (Collective Action Claim for Violation of the FLSA)

           62.   Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

           63.   Plaintiffs, each individually and on behalf of all others similarly

situated, asserts this claim for damages and declaratory relief pursuant to the

FLSA, 29 U.S.C. § 201, et seq.

           64.   At all times relevant times to this Complaint, Defendant has been,

and continues to be, an “employer” of Plaintiffs and all those similarly situated

within the meaning of the FLSA, 29 U.S.C. § 203.

           65.   At all times relevant to this Complaint, Defendant misclassified

Plaintiffs and all others similarly situated as exempt from the overtime

requirements of the FLSA.
                                          Page 8 of 10
                        Chris Roinestad, et al. v. Diamond T Services, Inc.
                             U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                              Original Complaint—Collective Action
        Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 9 of 10




       66.    Despite the entitlement of Plaintiffs and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiffs and all

those similarly situated an overtime rate of 1.5x their regular rates of pay for all

hours worked over 40 each week.

       67.    Defendant willfully failed to pay overtime wages to Plaintiffs and to

others similarly situated.

       68.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that

occurred within the three years prior to the filing of this Complaint.

                             VII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiffs Chris Roinestad and

Shawn Durham, each individually on behalf of all others similarly situated,

respectfully pray as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA and its related regulations;

       C.     Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       D.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.     Judgment for liquidated damages pursuant to the FLSA;

                                        Page 9 of 10
                      Chris Roinestad, et al. v. Diamond T Services, Inc.
                           U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                            Original Complaint—Collective Action
          Case 4:21-cv-00004 Document 1 Filed 01/27/21 Page 10 of 10




      F.       An order directing Defendant to pay Plaintiffs and all others

similarly situated prejudgment interest, a reasonable attorney’s fee and all costs

connected with this action; and

      G.       Such other and further relief as this Court may deem just and

proper.

                                              Respectfully submitted,

                                              CHRIS ROINESTAD and SHAWN
                                              DURHAM, Each Individually
                                              and on Behalf of All Others
                                              Similarly Situated, PLAINTIFFS

                                              SANFORD LAW FIRM, PLLC
                                              Kirkpatrick Plaza
                                              10800 Financial Centre Pkwy, Suite 510
                                              Little Rock, Arkansas 72211
                                              Telephone: (501) 221-0088
                                              Facsimile: (888) 787-2040

                                              /s/ Josh Sanford
                                              Josh Sanford
                                              Tex. Bar No. 24077858
                                              josh@sanfordlawfirm.com




                                       Page 10 of 10
                     Chris Roinestad, et al. v. Diamond T Services, Inc.
                          U.S.D.C. (W.D. Tex.) Case No. 4:21-cv-4
                           Original Complaint—Collective Action
